UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54133 CENTURY NEXT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) LOUISIANA 27-2851432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 North Vienna St., Ruston, Louisiana (Address of principal executive offices) (Zip Code) (318) 255-3733 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: $.01 par value Common Stock: 1,058,000 shares issued and 1,055,760 outstanding at May 10, 2013 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) March 31, 2013 December 31, 2012 ASSETS Cash and cash equivalents $ $ Debt securities: Available-for-sale Held-to-maturity (including $1,241 and $1,285 at fair value) Total Debt Securities Federal Home Loan Bank stock Other equity investments Loans: Loans, net of unearned income Loans held for sale Allowance for loan losses ) ) Net Loans Accrued interest receivable Premises and equipment, net of accumulated depreciation of $1,977 and $1,877 Other foreclosed assets 62 - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits Noninterest-bearing $ $ Interest-bearing Total Deposits Advances from borrowers for insurance and taxes 51 57 Short-term borrowings (FHLB advances and resale agreements) Long-term borrowings (FHLB advances) Accrued interest payable 11 9 Other liabilities Total Liabilities Stockholders’ equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued - - Common Stock, $.01 par value – 9,000,000 shares authorized; 1,058,000 issued; 1,055,760 outstanding each period 11 11 Additional paid-in capital Treasury Stock, at Cost - (2,240 shares each period) ) ) Unearned shares held by Recognition and Retention Plan (31,085 shares each period) ) ) Unearned ESOP Shares (58,366 and 59,200 shares) ) ) Retained earnings Accumulated other comprehensive income-net of taxes, $30 and $31 59 60 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March 31, (In thousands, except share data) INTEREST INCOME Loans (including fees) $ $ Debt securities: Taxable 35 26 Tax-exempt 12 3 Other 2 2 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 4 4 Long-term debt 3 3 Total Interest Expense Net Interest Income Provision for loan losses 36 30 Net Interest Income After Loan Loss Provision NON-INTEREST INCOME Service charges on deposit accounts 74 61 Loan servicing fees Gain (loss) on sale of loans ) 1 Other 57 48 Total Non-interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment Data processing 81 63 Directors’ expense 42 44 Advertising 35 20 Legal and professional 10 23 Audit and examination fees 42 28 Office supplies 24 11 FDIC deposit insurance 13 15 Foreclosed assets 7 - Other operating expense Total Non-interest Expense Income Before Taxes Income Taxes 55 57 NET INCOME $ $ Basic Earnings per Share $ $ Diluted Earnings per Share $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended March 31, (In thousands) Net income $ $ Other comprehensive income(loss), net of tax* Unrealized gains(losses) on securites: Unrealized holding gain(losses) arising during the period (1
